Name: 89/225/EEC: Commission Decision of 10 March 1989 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-04-05

 Avis juridique important|31989D022589/225/EEC: Commission Decision of 10 March 1989 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 092 , 05/04/1989 P. 0026 - 0026*****COMMISSION DECISION of 10 March 1989 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) (89/225/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Having regard to Commission Regulation (EEC) No 1272/88 of 29 April 1988 laying down detailed rules for applying the set-aside incentive scheme for arable land (3), Whereas on 14 November 1988 the Belgian Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Ministerial Order of 20 October 1988 on a scheme to encourage the set-aside of arable land; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Title I of Regulation (EEC) No 797/85; whereas they are in accordance with Regulation (EEC) No 1272/88; Whereas, however, in view of the newness of the set-aside scheme, the Commission reserves the right to re-examine the provisions forwarded, particularly as regards the amount of the aid, on the basis of a report on their application to be submitted by Belgium pursuant to Article 29 of Regulation (EEC) No 797/85 and to Article 16 (2) of Regulation (EEC) No 1272/88; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 1. The Ministerial Order of 20 October 1988 on a scheme to encourage the set-aside of arable land forwarded by the Belgian Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85 satisfies the conditions for a Community financial contribution to the common measure provided for in Title I of the said Regulation. 2. Up to 31 December 1989 the Commission reserves the right to revise this Decision with effect from that date. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 10 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. (3) OJ No L 121, 11. 5. 1988, p. 36.